Citation Nr: 9922954	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-10 171	)	DATE
	)
	)

On appeal from the
Department of Appellants Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to special monthly pension benefits because of 
the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Appellants


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The appellant had active service from January 1954 to July 
1954.  

This matter arises before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Appellant 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
dated March 1998, which denied entitlement to special monthly 
pension benefits because of the need for regular aid and 
attendance.

The Board notes that the appellant has previously established 
special monthly pension benefits by reason of being 
housebound, thus the issue is whether he is entitled to 
special monthly pension benefits because of the need for 
regular aid and attendance.  


FINDING OF FACT

The evidence of record does not establish a factual need for 
aid and attendance, nor does the evidence show that the 
appellant is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or that 
he is a patient in a nursing home because of mental or 
physical incapacity.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension 
benefits because of the need for regular aid and attendance 
are not met.  38 U.S.C. §§ 1521, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.351, 3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is well 
grounded under 38 U.S.C. § 5107(a) (West 1991 & Supp. 1999).  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been associated 
with his claims folder, are available.  The Board finds that 
the duty to assist the appellant, as mandated by 38 U.S.C. 
§ 5107(a) (West 1991 & Supp. 1999), has been satisfied.

The appellant contends that the RO committed error in denying 
entitlement to special monthly pension benefits because of 
the need for regular aid and attendance.  He argues, in 
essence, that because of his multiple disabilities, he is in 
need of such aid and attendance to attend to the wants of 
nature.

In determining whether special pension is payable by reason 
of need for aid and attendance, the need for aid and 
attendance is defined as helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person.  In determining whether such need exists, the 
appellant will be considered in need of regular aid and 
attendance if he:  (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or  (3) establishes a factual need 
for aid and attendance under the criteria set forth in 
§ 3.352(a).  38 C.F.R. § 3.351 (1998).

The regulations set forth at 38 C.F.R. § 3.352(a) state that 
the following basic criteria will be accorded consideration 
in determining the need for regular aid and attendance:  (1) 
the inability of the claimant to dress or undress himself, or 
to keep himself ordinarily clean and presentable; (2) the 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, or belts, 
lacing at the back); (3) the inability of the claimant to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; (4) the inability to 
attend to the wants of nature; or (5) incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  Bedridden will be a proper basis for 
the determination, where bedridden is that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that claimant has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
appellant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular aid and attendance, not that 
there is a constant need.  Determinations that the appellant 
is so helpless, as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
claimant's condition is such as would require him to be in 
bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a) 
(1998).

The medical evidence consists of the appellant's recent Aid 
and Attendance VA rating examination, dated December 1997.  
The examiner obtained a medical history from the appellant 
which noted that his diabetes disability was discovered in 
1980 during an evaluation while hospitalized for a myocardial 
infarction.  He was also found to suffer from high blood 
pressure.  The examiner noted that the appellant's medication 
currently included an unremembered one for his high blood 
pressure, and 40 units of NPH (or "N") insulin in the 
morning and 35 of NPH units at night, no Regular or 70/30 
insulin was noted; the appellant subsequently had a diabetic 
amputation of his right leg, below the knee, due to gangrene 
and unhealed infections of previous amputation attempts.  The 
examiner also noted that the appellant was repeatedly 
hospitalized for his cardiac disability, and that he was in 
pre-prosthetic training.  

The results of his examination show that his wife accompanied 
him, and that he used public transportation.  The examiner 
also noted that the appellant was not currently hospitalized, 
that he was not bedridden, and that he did appear competent 
to manage his benefit payments.  The examiner also noted that 
in a typical day, the appellant would get up around "5 
a.m.", that he would then wash his face, brush his teeth and 
shave while still in bed with water placed in a basin for 
that purpose next to his bed.  He would afterward reach the 
bathroom in his wheelchair for needs of nature, if necessary.  
He would later reach the dining room in his wheelchair for 
breakfast after previously having his insulin injection.  
After breakfast he may read the newspaper while seated in his 
wheelchair and afterwards watch TV.  He may lie later in bed 
to rest.  He has lunch midday.  After lunch he will again sit 
in the wheelchair to watch TV, later going back again to bed.  
He bathes between 2-2:30 p.m.  He watches TV after bathing 
while sitting in his wheelchair.  He has dinner at 5 p.m.  
After dinner he will watch TV, going to sleep around 8 p.m.

The medical evidence does not show that the appellant is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees of less.  In fact, it shows 
that he reads the newspaper and watches TV.  The evidence 
also does not show that the appellant is a patient in a 
nursing home because of mental or physical incapacity.  
Specifically, he indicated that he was not a patient in a 
nursing home on his improved pension eligibility report dated 
December 1997.  Thus, he does not qualify for aid and 
attendance under the first two provisions enumerated in 
38 C.F.R. § 3.351.

Moreover, he also does not qualify under the "factual need" 
criteria set forth in section § 3.352(a).  Specifically the 
evidence does not show  (1) that he is unable to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; (2) the frequent need of adjustment of any 
special prosthetic or orthopedic appliances;  
(3) that he is unable to feed himself;  (4) that he is unable 
to attend to the wants of nature; or (5) that he exhibits a 
physical or mental incapacity, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment. 

Although he avers that he was unable to attend to the wants 
of nature, the examiner specifically made a finding that he 
was able to attend to the wants of nature, and that he in 
fact he will "reach the bathroom in his wheelchair for needs 
of nature."  In addition, the medical evidence also shows 
that the appellant can feed himself, was competent, can wash 
his face, brush his teeth, and shave.  Although a basin is 
brought to his bed for this purpose, the evidence does not 
show that the appellant is unable to attend to these needs, 
in fact, it shows that he currently does so, and that he can 
in fact reach the bathroom by means of his wheelchair.  
Finally, the evidence does not demonstrate that the appellant 
is bedridden. In fact, it tends to show that he moves about 
his home with the assistance of a wheelchair, and that he 
took public transportation to arrive at his examination.  

In addition, the Board must point out that the examiner noted 
that the appellant was in pre-prosthetic training for his 
amputated right leg below the knee.  Although the appellant 
has very serious disabilities, the evidence does not show 
that these disabilities require the aid or attendance of 
another person.  

Thus, the particular functions that the appellant is able to 
perform show, when considered in conjunction with his 
condition as a whole, that he does not have such need of 
regular aid and attendance, as to warrant additional special 
monthly pension benefits under the regulations set forth in 
38 C.F.R. §§ 3.351 or 3.352.


ORDER

Entitlement to special monthly pension benefits because of 
the need for regular aid and attendance is denied.




		
	M. W. GREENSTREET
	Member, Board of Appellants' Appeals



 

